Citation Nr: 0420213	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.  

2.  Entitlement to service connection for generalized 
arthritis.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1962 to January 
1963, and from April 1978 to May 1983, with and additional 
15-year period of prior service that has not been verified.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from May 1996 and July 1997 
decisions by the RO which, in part, denied service connection 
for a left knee disability and generalized arthritis.  In 
September 1999, the Board remanded the appeal to the RO for 
additional development.  

In October 2002, the Board promulgated a decision which 
denied service connection for the two disabilities, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In June 2003, 
the Court granted a joint motion to vacate and remand the 
October 2002 Board decision in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As a result of the order of the Court, the Board has been 
directed to remand the appeal in order to assist the veteran 
in the development of his claim consistent with VCAA and the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recent decisions of the both the United States Court of 
Appeals for the Federal Circuit and the United States Court 
of Appeals for Veterans Claims have addressed shortcomings of 
VA in its application of VCAA.  

Therefore, to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are accorded 
full compliance.  Compliance requires 
that the veteran be notified, via letter, 
of any information, and any medical or 
lay evidence, not previously provided to 
the Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disabilities 
at issue, is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.

3.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or private, who treated him 
for any left knee problems or generalized 
arthritis since May 2001.  After securing 
the necessary release, the RO should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current arthritis.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the orthopedist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Upon a 
review of the records, and following an 
examination of the veteran, the examiner 
is to identify any arthritis currently 
identified, and indicating whether it is 
at least as likely as not that any 
present arthritis is related to military 
service.  A complete rationale, with 
reference to medical records must be 
provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the RO should assure that 
the provision pertaining to the duty to 
assist as provided for in the VCAA and 
the implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2003).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the claims on a de novo 
basis based on all the evidence of record 
and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC that addresses all evidence and 
actions since the most recent SSOC in 
June 2002, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


